✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                MIDDLE                                                 DISTRICT OF                                    TENNESSEE



                  GLOBAL FORCE ENTMT INC
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                  ANTHEM SPORTS & ENTMT                                                                                Case Number: 3:18-cv-00749

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Waverly D. Crenshaw, Jr.                                           S. Miller, H. Baker, S. Ellis                             Paige Mills, Ashley Karnell
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
                                                                                                                              Angela Brewer (June 29-July 2, 2020)
 June 29, 30 2020 - July 30, 2020                                   Lise Matthews                                             Kelly Parise (July 20-30, 2020
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                                                                    WIT: Jeffrey Jarrett

 397                                                      Y         Wrestle Mania XI DVD

 289                                                      Y         Television scripts-AMP Series Episodes 101 -105

 290                                                      Y         Television scripts-AMP Series Episodes 106-110

 291                                                      Y         Television scripts-AMP Series Episodes 111-116

 288                                                      Y         KSTV Invoice 12/31/2015

 401                                                      Y         Certified Copy of Trademark Registration for Global Force Wrestling

 296                                                      Y         GFW Twitter Page

 297                                                      Y         Global Force Wrestling website

 205                                                      Y         Email from PL to Ed Nordholm re: financial statements

 154                                                      Y         Email from PL to Ed Nordholm re: August One Night Only Title Needed

 112                                                      Y         Jeff Jarrett Executive Engagement and Acquistion of GFE Summary of Terms

 116                                                      Y         GFW Press Release, 6/28/2017

 131                                                      Y         Email from PL to Ed Nordholm re: GFW/Impact Digital/Socials ,7/10/2017

 252                                                      Y         Memo (Suspension Letter) to PL, 9/7/2017

 240                                                      Y         Email to PL re: Termination, 10/23/2017

 207                                                      Y         Screenshots of Jeff Jarrett from WWE Website

 210                                                      Y         GFW Amped Anthology Part I DVD

 211                                                      Y         GFW Amped Anthology Part III DVD

 212                                                      Y         GFW Amped Anthology Part II DVD

 213                                                      Y         GFW Amped Anthology Part IV DVD

 348                                                      Y         ShopImpact.com screenshot
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    3   Pages

                  Case 3:18-cv-00749 Document 263 Filed 08/04/20 Page 1 of 3 PageID #: 4667
✎AO 187A (Rev. 7/87)               EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                      CASE NO.
        GLOBAL FORCE ENTMT INC              vs.        ANTHEM SPORTS & ENTMT                          3:18-cv-00749
 PLF.     DEF.       DATE
                              MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.      NO.      OFFERED

 349                                    Y         GWN Screenshot


 203                                    Y         Amped: GFW Co-Production Agreement with A. Smith Productions

 279                                    Y         Email Chain, re: BCI GWN Distribution Agreement, 6/23/2015

 280                                    Y         BCI Distribution Agreement

                   7/1/2020

           8                            Y         Email chain, PL offering all of GFW's social media accounts, 8/14/2017

          27                            Y         TN Secretary of State corporate records for GFW, LLC

          28                            Y         TN Secretary of State corporate records for GFE, LLC

          25                            Y         Complete USPTO trademark file for the mark GFW           *Admitted for limited purpose

          12                            Y         Jeff Jarrett mark and signed consent

                                                  WIT: Leonard Asper via video deposition

 105                                    Y         Email from Ed Nordholm to Len Asper re: Jarrett Term sheet and value of GFE brand, 3/15/2017

 117                                    Y         Email from Ed Nordholm to Len Asper re: Jarrett, 1/20/2017

 124                                    Y         Impact Investor Presentation Draft, 4/17/2017

 137                                    Y         Email chain between Ed Nordholm, Len Asper, Ariel Shnerer, 9/6/2017

 141                                    Y         Email chain from Chris Skinner to Shane Emerson re:GWN Impact Update, 3/23/2018

                                                  WIT: Scott D'Amore

 142                                    Y         Email chain, between D'Amore, and Nordholm, et al, re: Jarrett Situation, 9/17/2017

 262                                    Y         Email chain between D'Amore and Nordholm re: it's doable, 9/11/2017

 263                                    Y         Email chain between D'Amore and Nordholm re: it's doable, 9/11/2017

                   7/2/2020

                                                  WIT: Niral Merchant


 200                                    Y         Email from Merchant to Ramkumar, re: We need to make this into a monthly cash flow, 9/20/2017

201*                                    Y         Email attachment: 2018 Business Plan Impact Biz Plan (FIRST PAGE ADMITTED)

                                                  WIT: Robert Brewer

          11                            Y         Registration Certificate for Jeff Jarrett Mark (Admitted by the PL)

                                                  WIT: Ed Lindquist Nordholm


                                                                                                    Page       2        of    3      Pages

                 Case 3:18-cv-00749 Document 263 Filed 08/04/20 Page 2 of 3 PageID #: 4668
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                     CASE NO.
        GLOBAL FORCE ENTMT INC             vs.        ANTHEM SPORTS & ENTMT                          3:18-cv-00749
 PLF.     DEF.       DATE
                             MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.      NO.      OFFERED

 155                                   Y         Anthem International Licenses


 157                                   Y         Email-Garrett Kidn Ed, Don Callis, Sonjay Dutt, Dave Hodgson, Ariel Shnerer re Sept 6 Min by Min

 267                                   Y         Anthem Resp. to Pl's 1st Set of Rogs (Question 2)

          13                           Y         Assignment documents for Jeff Jarrett Mark

                                                 WIT: Kurt Myers

                                                 WIT: Josh Lomberger Matthews




                                                                                                Page       3    of      3     Pages

                 Case 3:18-cv-00749 Document 263 Filed 08/04/20 Page 3 of 3 PageID #: 4669
